BOARDMAN, Judge.
We affirm the trial court’s placement of appellant in a community control program but remand for correction of the order of adjudication.
Appellant was charged with sexual battery of a victim eleven years of age or younger, pursuant to Section 794.011(2), Florida Statutes. Appellant challenged the propriety of prosecuting him under this statute because his victim was eleven and a half years old at the time of the offense. The trial court correctly ruled that section 794.011(2) was applicable here. Hansen v. State, 421 So.2d 504 (Fla.1982).
The order states in one place that the trial court had found that appellant had committed sexual battery and in the next paragraph that appellant “did ... attempt to commit sexual battery.” (Emphasis supplied.) It is clear that the first statement is a clerical error since, at appellant’s adjudicatory hearing, the trial court directed a verdict in favor of appellant on the charge of sexual battery and ultimately found him guilty of attempted sexual battery. The order must be corrected so that it is internally consistent and conforms to the trial court’s oral pronouncement.
Accordingly, the disposition of appellant’s case is affirmed, but the cause is remanded for correction of the order.
OTT, C.J., and DANAHY, J., concur.